IN THE SUPREME COURT OF THE STATE OF NEVADA


                MILTON DAVID PLUMMER,                                   No. 85112
                                   Appellant,
                             vs.
                                                                             FILED
                RENEE BAKER, L.C.C.,
                                                                             AUG 1 9 2022
                                   Respondent.
                                                                           ELIZABETH A. BROWN
                                                                         CLERK Qc SUPREME COURT
                                                                        BY
                                                                              DEP iYCI
                                                                                   C"-   (   (f
                                     ORDER DISMISSING APPEAL

                            This is a pro se appeal from a district court order denying a
                motion for relief from judgment or order pursuant to Nevada Rule of Civil
                Procedure 60(b). Because no statute or court rule permits an appeal from
                such an order in a criminal matter, this court lacks jurisdiction to consider
                this appeal. Castillo v. State, 106 Nev. 349, 352, 792 P.2d 1133, 1135 (1990)
                (explaining that court has jurisdiction only when statute or court rule
                provides for appeal). Accordingly, this court
                            ORDERS this appeal DISMISSED.




                                        Silver


                                                                                         ,
                Cadish                                     Pickering




                cc:   Hon. Jim C. Shirley, District Judge
                      Milton David Plummer
                      Attorney General/Carson City
                      Clerk of the Court/Court Administrator
SUPREME COURT
           OF
       NEVADA


EOF   14147A
                                                                                      .-,25939